Order unanimously affirmed with costs. Memorandum: In opposition to plaintiffs motion for summary judgment in an action to recover on two corporate guaranty agreements, the individual defendant Jarmusz contended that each guaranty was no more than a promise by the corporation to pay its account and that he signed each agreement in a representative capacity. Supreme Court’s summary rejection of that contention was proper. Each document is entitled "guaranty” and contains clear and unambiguous language that the debt of the corporate debtor is personally guaranteed, and the guarantor is identified as the individual defendant, Jarmusz (see, Crisafulli Bros. v Kilmartin, 100 AD2d 678; Sullivan County Wholesalers v Cornwall Constr. Co., 90 AD2d 914). The addition of the word "Pres.” underneath Jarmusz’s signature is merely descriptive and does not affect his personal liability on the guaranty (see, Chemical Bank v Kaufman, 142 AD2d 526, 527). (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J.—Summary Judgment.) Present—Callahan, A. P. J., Doerr, Boomer, Balio and Lawton, JJ.